197 P.3d 622 (2008)
224 Or. App. 453
STATE of Oregon, Plaintiff-Respondent,
v.
David Brian COLLIER, Defendant-Appellant.
070130005; A135595.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided December 10, 2008.
Peter Gartlan, Chief Defender, and Joshua B. Crowther, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Karla H. *623 Ferrall, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this criminal case, defendant contends that the trial court erred by denying his motion to suppress evidence found during a search of his person during a traffic stop. He contends that the officer unlawfully extended the duration of the traffic stop by asking him questions unrelated to the stop instead of either citing him for the offense or terminating the stop. The state concedes that, under State v. Rodgers, 219 Or.App. 366, 182 P.3d 209, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008), defendant is correct. We agree and accept the state's concession of error.
Reversed and remanded.